DETAILED ACTION
This Office action is in response to the amendment filed on December 20, 2021, entered by the RCE filed on the same date.
Claims 1-20 are pending.
Claims 1-3, 5, 6, 8-10, and 12-20 have been amended.
Claims 1-20 are allowed.
The objections to Claims 5, 12, and 19 are withdrawn in view of Applicant’s amendments to the claims.
The nonstatutory obviousness-type double patenting rejections of Claims 1, 7, 8, 14, and 15 as being unpatentable over Claims 1, 9, and 17 of U.S. Patent No. 10,768,908 (hereinafter “‘908”) are withdrawn in view of Applicant’s submission of a terminal disclaimer and approval thereof.
For clarity of the prosecution history record, Claims 15-20 are directed to one or more computer storage media. It is noted that the Applicant’s specification states that “[c]omputer storage media include volatile and nonvolatile, removable and non-removable memory implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules, or the like. Computer storage media are tangible and mutually exclusive to communication media. Computer storage media are implemented in hardware and exclude carrier waves and propagated signals. Computer storage media for purposes of this disclosure are not signals per se” (page 25, paragraph [0060]). Thus, such statement appears to provide a special definition that explicitly excludes a computer storage medium from being interpreted as transitory signals per se. Therefore, Claims 15-20 can rely on the special definition and are eligible subject matter under § 101.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on December 20, 2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on December 31, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,768,908 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Samuel J. Gee (Reg. No. 76,976) under the supervision of Sarah B. Foley (Reg. No. 63,321) on December 31, 2021.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 12/20/2021), please amend Claims 1-3, 5, 6, 8-10, and 12-20 as follows:

1. (Currently Amended) A workflow engine tool comprising:
a processor; and
a computer storage medium storing instructions that are operative when executed by the processor to:
provide a programming language script with at least one function;
provide, for the at least one function, a function definition including an input, a received parameter, and an output, wherein the input of the at least one function dictates execution flow dependency between nodes and is data generated dynamically by an upstream node while running [[the]] a first target workflow engine, wherein the received parameter of the at least one function is received prior to running the first target workflow engine, and wherein the upstream node is a unit of task execution in an upstream workflow;
identify [[a]] the first target workflow engine;

run the first target workflow engine to execute the first workflow pipeline.

2. (Currently Amended) The workflow engine tool of claim 1 wherein the instructions are further operative to:
control a workflow interface component to send the converted workflow module definition to the first target workflow engine; and
execute an underlying system call for the first target workflow engine.

3. (Currently Amended) The workflow engine tool of claim 1 wherein the instructions are further operative to:
present the programming language script in a graphical user interface (GUI)[[,]] to a user.

4. (Previously Presented) The workflow engine tool of claim 1 wherein the instructions are further operative to:
identify a second target workflow engine; and
generate a second workflow pipeline for the second target workflow engine.

5. (Currently Amended) The workflow engine tool of claim 1 wherein:
the received parameter of the at least one function includes an enforced data type comprising at least one of an integer, a floating point number, a string, or a date-time.

a programming language of the programming language script includes a python programming language, and wherein the first workflow pipeline comprises a directed acyclic graph (DAG).

7. (Previously Presented) The workflow engine tool of claim 1 wherein the instructions are further operative to:
extract module definitions from the programming language script;
extract execution flow information from the programming language script;
generate, for the first target workflow engine, modules from the extracted module definitions;
generate, for the first target workflow engine, edges for connecting the modules generated for the first target workflow engine; and
connect the modules generated for the first target workflow engine with the edges generated for the first target workflow engine, based at least on the extracted execution flow information.

8. (Currently Amended) A method of workflow engine management, the method comprising:
providing a programming language script with at least one function;
providing, for the at least one function, a function definition including an input, a received parameter, and an output, wherein the input of the at least one function dictates execution flow dependency between nodes and is data generated dynamically by an upstream node while running [[the]] a first target workflow engine, wherein the received parameter of the at least one function is received prior to running the first target workflow engine, and wherein the upstream node is a unit of task execution in an upstream workflow;
identifying [[a]] the first target workflow engine;
converting the at least one function into a workflow module definition to generate a first workflow pipeline for the first target workflow engine; and
running the first target workflow engine to execute the first workflow pipeline.

9. (Currently Amended) The method of claim 8 further comprising:
controlling a workflow interface component to send the converted workflow module definition to the first target workflow engine[[,]]; and
executing an underlying system call for the first target workflow engine.

10. (Currently Amended) The method of claim 8 further comprising:
presenting the programming language script in a graphical user interface (GUI)[[,]] to a user.

11. (Original) The method of claim 8 further comprising:
identifying a second target workflow engine; and
generating a second workflow pipeline for the second target workflow engine.

12. (Currently Amended) The method of claim 8 wherein:
the received parameter of the at least one function includes an enforced data type comprising at least one of an integer, a floating point number, a string, or a date-time.

13. (Currently Amended) The method of claim 8 wherein a programming language of the programming language script includes a python programming language, and wherein the first workflow pipeline comprises a directed acyclic graph (DAG).

14. (Currently Amended) The method of claim 8 wherein converting the at least one function into [[a]] the workflow module definition comprises:
extracting module definitions from the programming language script;
extracting execution flow information from the programming language script;
generating, for the first target workflow engine, modules from the extracted module definitions;
generating, for the first target workflow engine, edges for connecting the modules generated for the first target workflow engine; and
connecting the modules generated for the first target workflow engine with the edges generated for the first target workflow engine, based at least on the extracted execution flow information.

15. (Currently Amended) One or more computer storage media having computer-executable instructions stored thereon for workflow engine management, which, on execution by a computer, cause the computer to perform operations comprising:
providing a programming language script with at least one function;
providing, for the at least one function, a function definition including an input, a received parameter, and an output, wherein the input of the at least one function dictates a first target workflow engine, wherein the received parameter of the at least one function is received prior to running the first target workflow engine, and wherein the upstream node is a unit of task execution in an upstream workflow;
identifying [[a]] the first target workflow engine;
converting the at least one function into a workflow module definition to generate a first workflow pipeline for the first target workflow engine; and
running the first target workflow engine to execute the first workflow pipeline.

16. (Currently Amended) The one or more computer storage media of claim 15 wherein the operations further comprise:
controlling [[the]] a workflow interface component to send the converted workflow module definition to the first target workflow engine; and
executing an underlying system call for the first target workflow engine.

17. (Currently Amended) The one or more computer storage media of claim 15 wherein the operations further comprise:
presenting the programming language script in a graphical user interface (GUI)[[,]] to a user.

18. (Currently Amended) The one or more computer storage media of claim 15 wherein the operations further comprise:
identifying a second target workflow engine; and


19. (Currently Amended) The one or more computer storage media of claim 15 wherein:

the received parameter of the at least one function includes an enforced data type comprising at least one of an integer, a floating point number, a string, or a date-time.

20. (Currently Amended) The one or more computer storage media of claim 15 wherein a programming language of the programming language script includes a python programming language, and wherein the first workflow pipeline comprises a directed acyclic graph (DAG).

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “wherein the input of the at least one function dictates execution flow dependency between nodes and is data generated dynamically by an upstream node while running a first target workflow engine, wherein the received parameter of the at least one function is received prior to running the first target workflow engine” as recited in independent Claims 1, 8, and 15.
.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2011/0145518 (hereinafter “Balko”) discloses management of data corresponding to workflow models.
US 2017/0315789 (hereinafter “Lam”) discloses developing user applications that include workflows.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191